                        IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH

 UNITED STATES OF AMERICA,

                        Plaintiff,                       MEMORANDUM DECISION AND
                                                                 ORDER
 v.
                                                             Case No. 1:17-CR-00004-DAK
 JASON DWAYNE WATSON,
                                                                 Judge Dale A. Kimball
                        Defendant.



       This matter is before the court on Defendant’s Motion for Modification to Restitution. In

the Motion, Defendant seeks to add a victim to the restitution list in this case. That victim is a

complainant in a state criminal case brought against Defendant by the District Attorney’s Office

in Riverside, California, and the United States was unaware of that victim until Defendant was

charged by the Riverside DA’s office. Defendant was charged in California after he had already

entered into his plea agreement but before his sentencing. After he was charged but still before

this court sentenced him, Defendant attempted to add the California victim to this federal case in

an attempt to “settle” the California charges. Yet, adding the California victim to this case does

nothing to resolve Defendant’s pending California case; Defendant will still be required to take

part in all the proceedings regarding the California case.

       Although Defendant seeks to add the California victim here, the exact restitution amount

and associated victim list were agreed to by all the parties as a part of Defendant’s plea

agreement. While the court does have authority to alter restitution judgments under certain

circumstances pursuant to 18 U.S.C. § 3664, the court concludes that those circumstances do not
exist here, especially because the United States has never provided the court with any evidence

regarding the California victim. The court thus concludes that it would be improper to alter

Defendant’s restitution list in this case.

        Therefore, Defendant’s Motion for Modification to Restitution is DENIED.

        Dated this 28th day of October, 2019.

                                             BY THE COURT:


                                             ____________________________________
                                             DALE A. KIMBALL,
                                             United States District Judge




                                                2
